*469ORDER
The Disciplinary Review Board having filed a report with the Court recommending discipline of KEVIN E. GILES of EAST ORANGE, who was admitted to the bar of this State in 1983, and who was thereafter suspended from practice on February 1, 1993, and who remains suspended at this time, the recommendation being based on findings made in five separate matters of violations of RPC 1.1(a) and (b) (gross neglect and pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5 (charging unreasonable fee), RPC 8.1(b) (failure to cooperate with the disciplinary system), RPC 8.4(d) (conduct prejudicial to the administration of justice) and Rule 1:21-1 (a) (failure to maintain a bona fide office), and the Court having heard argument in the matter, and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted and KEVIN E. GILES is hereby suspended from the practice of law for a period of three years, effective immediately and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 governing suspended attorneys; and it is further
*470ORDERED that prior to reinstatement to practice, respondent successfully complete the Core Courses of the Skills Training Course offered by the Institute for Continuing Legal Education; and it is further
ORDERED that prior to reinstatement respondent demonstrate by competent medical proof his fitness to practice law; and it is further
ORDERED that on reinstatement to practice respondent practice only in association with other attorneys in either a private or public setting; and it is further
ORDERED that on reinstatement to practice respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics; and it is further
ORDERED that KEVIN E. GILES reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.